Citation Nr: 1448065	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  04-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from June 1991 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that reopened a claim for service connection for hypertension and denied it on the merits.

A September 2009 Board decision also reopened the claim for service connection for hypertension, and denied it on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court vacated and remanded that portion of the Board's decision which denied service connection for hypertension.  

The Board remanded the claim for additional development in July 2012.  A March 2013 rating decision granted service connection for PTSD.  In May 2013, the Veteran's representative argued that the Veteran's service-connected PTSD caused or aggravated his hypertension.  As a result, the Board again remanded the claim in June 2013 for additional development.

The Board denied service connection for hypertension, to include as secondary to service-connected PTSD, in a December 2013 decision.  The Veteran appealed the denial to the Court.  The parties submitted a Joint Motion for Remand (Joint Motion) in July 2014.  By order dated in July 2014, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Joint Motion states that the Board's December 2013 decision erred by relying on an inadequate July 2012 VA examination.  In doing so, the Board failed to comply with the remand instructions contained in its July 2012 remand, which instructed the VA examiner to specifically comment on readings of elevated blood pressure during the Veteran's active duty.  The Joint Motion notes that the July 2012 VA examination did consider 3 blood pressure readings from 1993, 2 from 1995, 1 from 1996 and 1 from 1997, but failed to consider elevated blood pressure readings of 150/94 and 148/88 taken in 1997.  

The parties noted that a remand was necessary to ensure that VA complied with the duty to assist the Veteran by providing the Veteran a thorough and contemporaneous medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the July 2012 VA examination for an addendum opinion.  The examiner is requested to review the claims folder, including the July 2012 VA examination report, and copies of all relevant records from the Veteran's eFolders.  

Based on the review of the record, the examiner should address whether it is at least as likely as not that the Veteran's current hypertension is etiologically related to active service.  

The examiner is instructed to specifically comment on readings of elevated blood pressure during service, including the readings of 150/94 and 148/88 in 1997, as well as the 1993, 1995, 1996 and 1997 blood pressure readings addressed in the July 2012 report.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner who conducted the July 2012 VA examination is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinions.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



